Citation Nr: 1628970	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-28 454	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tremors, to include as due to herbicides.  


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1975.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In an April 2016 motion for reconsideration, the Veteran's representative drew the Board's attention to a new report released five days prior to the Board's decision by the National Academy of Medicine, formerly the Institute of Medicine.  The report, Veterans and Agent Orange: Update 2014, was requested by VA as required by the Agent Orange Act of 1991.  The report found that, due to changing diagnostic criteria over the years, any relationship established between exposure to herbicides and Parkinson's disease should be broadened to include Parkinsonism and Parkinson-like syndrome.

The Board's decision was based on a VA examination report finding that the Veteran's tremors were not due to Parkinson's disease and therefore not presumptively due to exposure to herbicides.  In light of the new report, the Board finds that it must seek an opinion as to whether the Veteran's tremors can be characterized as Parkinsonism or a Parkinson-like syndrome.

Accordingly, the March 15, 2016 Board decision addressing the issue of service connection for tremors is vacated.




	                        ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




